Exhibit 99(a)(i) THE GABELLI GLOBAL GOLD, NATURAL RESOURCES & INCOME TRUST SECOND AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST January 4, 2005 Amended and Restated January 12, 2005 Second Amended and Restated February 26, 2009 TABLE OF CONTENTS ARTICLE I The Trust 1.1 Name 5 1.2 Definitions 5 ARTICLE II Trustees 2.1 Number and Qualification 6 2.2 Term and Election 6 2.3 Resignation and Removal 7 2.4 Vacancies 7 2.5 Meetings 8 2.6 Officers 8 ARTICLE III Powers and Duties of Trustees 3.1 General 9 3.2 Investments 9 3.3 Legal Title 9 3.4 Issuance and Repurchase of Shares 10 3.5 Borrow Money or Utilize Leverage 10 3.6 Collection and Payment 10 3.7 Expenses 10 3.8 By-Laws 11 3.9 Miscellaneous Powers 11 3.10 Delegation; Committees 11 3.11 Further Powers 12 ARTICLE IV Limitations of Liability and Indemnification 4.1 No Personal Liability of Shareholders, Trustees, etc 12 4.2 Mandatory Indemnification 12 4.3 No Duty of Investigation; Notice in Trust Instruments, etc. 14 4.4 Reliance on Experts, etc. 14 ARTICLE V Shares of Beneficial Interest 5.1 Beneficial Interest 14 5.2 Classes and Series 14 5.3 Issuance of Shares 15 2 5.4 Rights of Shareholders 15 5.5 Trust Only 15 5.6 Register of Shares 16 5.7 Transfer Agent and Registrar 16 5.8 Transfer of Shares 16 5.9 Notices 16 5.10 Net Asset Value 17 5.11 Distributions to Shareholders 17 ARTICLE VI Shareholders 6.1 Meetings of Shareholders 17 6.2 Voting 18 6.3 Notice of Meeting, Shareholder Proposals and Record Date 18 6.4 Quorum and Required Vote 19 6.5 Proxies, etc. 19 6.6 Reports 20 6.7 Inspection of Records 20 6.8 Shareholder Action by Written Consent 20 ARTICLE VII Duration:Termination of Trust; Amendment; Mergers, Etc. 7.1 Duration 20 7.2 Termination 21 7.3 Amendment Procedure 21 7.4 Merger, Consolidation and Sale of Assets 22 7.5 Redemption; Conversion 23 7.6 Certain Transactions 23 ARTICLE VIII Miscellaneous 8.1 Filing 25 8.2 Resident Agent 25 8.3 Governing Law 25 8.4 Counterparts 25 8.5 Reliance by Third Parties 26 8.6 Provisions in Conflict with Law or Regulation 26 3 THE GABELLI GLOBAL GOLD, NATURAL RESOURCES & INCOME TRUST SECOND AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST SECOND AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST made as of the 26th day of February 2009, by the Trustees hereunder, and by the holders of shares of beneficial interest issued hereunder as hereinafter provided. WHEREAS, the Trustees desire to amend and restate the Amended and Restated Agreement and Declaration of Trust made January 5, 2005 and last amended January 12, 2005 in its entirety pursuant to its Section 7.3; WHEREAS, this Trust has been formed to carry on business as set forth more particularly hereinafter; WHEREAS, this Trust is authorized to issue an unlimited number of its shares of beneficial interest all in accordance with the provisions hereinafter set forth; WHEREAS, the Trustees have agreed to manage all property coming into their hands as Trustees of a Delaware statutory trust in accordance with the provisions hereinafter set forth; and WHEREAS, the parties hereto intend that the Trust created by its initial Agreement and Declaration of Trust and the Certificate of Trust filed with the Secretary of State of the State of Delaware on January 4, 2005 shall constitute a statutory trust under the Delaware Statutory Trust Statute and that this Declaration shall constitute the governing instrument of such statutory trust. NOW, THEREFORE, the Trustees hereby declare that they will hold all cash, securities, and other assets which they may from time to time acquire in any manner as Trustees hereunder IN TRUST to manage and dispose of the same upon the following terms and conditions for the benefit of the holders from time to time of shares of beneficial interest in this Trust as hereinafter set forth. 4 ARTICLE I The Trust 1.1Name.This Trust shall be known as the "The Gabelli Global Gold, Natural Resources & Income Trust" and the Trustees shall conduct the business of the Trust under that name or any other name or names as they may from time to time determine. 1.2Definitions.As used in this Declaration, the following terms shall have the following meanings: The terms "Affiliated Person", "Assignment", "Commission", "Interested Person" and "Principal
